Citation Nr: 0210707	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than February 18, 
1998, for an award of a 100 percent schedular rating for 
chronic schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), which denied a request to assign an 
effective date earlier than February 18, 1998, for an award 
of a 100 percent schedular rating for chronic schizophrenia.

The veteran testified at a Travel Board Hearing that was 
chaired by the undersigned in May 2000, and a copy of the 
transcript of that hearing has been associated with the file.  
Thereafter, the Board remanded the case, in December 2000, 
for additional development, and the case has been returned to 
the Board for appellate disposition.

In his Appellant's Brief of July 2002, the veteran's 
representative raised the issue of clear and unmistakable 
error (CUE) in a final October 1996 rating decision, in 
failing to grant a total rating for the service-connected 
schizophrenia.  This is a new claim that has not been 
adjudicated at the RO level and is accordingly referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The veteran filed his claim for an increased rating for 
his service-connected schizophrenia on August 26, 1997, and 
the earliest date when it was factually ascertainable that an 
increase in disability warranting a total rating had occurred 
was February 18, 1998.

CONCLUSION OF LAW

An effective date earlier than February 18, 1998, for an 
award of a 100 percent schedular rating for chronic 
schizophrenia is not warranted.  38 U.S.C.A. §§ 1155, 5110  
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9203 (2001); 4.16(a), 4.132, Diagnostic Code 
9203 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the evidence of record shows that the veteran was 
granted service connection for schizophrenia in an August 
1982 rating decision.  A 30 percent initial rating was 
assigned, effective from April 1982.

Rating decisions dated in October 1993 and October 1996 
assigned ratings of 50 and 70 percent, respectively, for the 
service-connected schizophrenia.  The October 1996 grant of a 
70 percent rating , which was assigned effective from August 
22, 1995, was based on the RO's review of an August 12, 1996, 
VA mental disorders examination report, and VA outpatient 
medical records produced in 1996.

According to the August 12, 1996, VA mental disorders 
examination report, the veteran was a 36-year old single 
individual who lived with his mother, received VA mental 
health treatment every two weeks, and took three different 
medications via his mouth.  The veteran reported that he 
worked 20 hours per week as a stock clerk at a grocery store, 
and that he had been doing so for the past eight months.  He 
had previously worked for a three-year period as a 
maintenance worker and stock clerk at "Pathmark."  On 
examination, the veteran was alert and oriented, and had a 
conventional appearance.  His psychomotor activity was 
increased, he was anxious, his palms were moist, and his 
speech was loud, monotone, rambling, and circumstantial.  His 
affect was flat and constricted, and the veteran would laugh 
and smile inappropriately at times.  He expressed paranoid 
persecutory and grandiose delusions, and became irritable and 
suspicious when these ideas were challenged.  His mood was 
neutral, and his memory and concentration were impaired.  He 
had, however, no suicidal or homicidal ideations, no 
cognitive deficits, and an adequate judgment.  Intellect was 
average, and insight was absent.  Schizophrenia, paranoid 
type, was the Axis I diagnosis, and a Global Assessment of 
Functioning (GAF) score of 30 was assigned, on Axis V.  
Regarding the GAF score, the examiner indicated that the 
veteran's behavior was influenced by his delusions and that 
the veteran had severe social impairment, but that the 
veteran nevertheless stated that he was able to function as a 
part-time stock clerk.

A VA outpatient mental health record dated in September 1996 
reveals that the veteran was still on medication but 
continued to express bizarre delusional content, in the form 
of what he described as a "little screen in his head" that 
would flash pictures into his brain, as well as auditory 
hallucinations and pressured speech.

The record shows that the veteran was advised of the RO's 
determination assigning him a 70 percent rating for his 
service-connected schizophrenia, effective from August 22, 
1995, by means of a letter dated in October 1996, in which he 
was also advised of his appellate rights.  The veteran failed 
to file a timely appeal, and the October 1996 rating decision 
thus became final.  See 38 U.S.C.A. § 7105(c) (West 1991).

VA outpatient mental health records dated between December 
1996 and August 1997 reveal that the veteran's psychiatric 
status remained essentially "unchanged" and that, due to a 
"greater push to his delusions," his medication dosages had 
been increased as early as December 9, 1996.  In February 
1997, it was reported that he remained delusional, but had 
enough insight to question some delusions.  He was noted, as 
of June 1997, to subjectively feel better on medication, 
though he complained that it did not control his delusions as 
well as previous medication. 

On August 26, 1997, the RO received a statement from the 
veteran requesting that his claim for an increased rating for 
schizophrenia be "reopened."

A VA outpatient mental health record dated on February 18, 
1998, reveals that the veteran's behavior had deteriorated, 
had become more pervasive, and that the veteran was 
preoccupied with psychotic ideations, hearing thoughts inside 
his head that annoyed him.  A month later, on March 18, 1998, 
it was noted that the veteran's complaints "remain the 
same," with "delusions unchanged" and "[a]gitation 
increased."

According to a March 1998 VA mental disorders examination 
report, the veteran was a 37-year old single individual, with 
no children, who lived with his mother at her home in the 
State of New Jersey.  He still received VA outpatient mental 
health treatment every two weeks and took three medications, 
by mouth and by injection, including one before sleep.  The 
veteran said that his job as a "fold handler" and store 
worker had ended in January 1998, because he was disturbing 
customers with loud expositions of his suspicious hostilities 
and fears, and accusing them of interfering with him.  He 
also took excessive sick leave, and had not been able to 
perform his duties due to lapses of concentration and 
preoccupation with his perceived dangers.  The veteran became 
agitated and hostile at workers who rejected his repeated 
claims of persecution by the government.  It was noted that 
the veteran was socially isolated and that he became agitated 
when he was in the presence of the TV or radio, which he 
believed planted "alien signals" in his mind.  The veteran 
was noted to have difficulty with concentration on even 
simple domestic chores, had no current goal-directed 
activity, and was unable to concentrate on reading.

The above report also reveals that the veteran was 
persistently irritable, anxious, suspicious, and hostile 
toward others.  He harbored delusions of persecution and 
grandiosity.  He experienced visual hallucinations, which he 
insisted were planted in his head by malicious aliens by the 
means of "devices," which controlled his mind.  He believed 
that he was the object of sinister conspiracies.  On mental 
status examination, the veteran was alert and oriented, but 
his psychomotor activity was increased, and his speech was 
loud, rambling, and circumstantial.  There were thought 
process disturbance and loose associations.  The veteran was 
noted to be distractible and "unable to follow a thought 
true to its conclusion."  His affect was intense, and 
inappropriate smiling and laughter were noted.  The mood was 
irritable, euphoric, and expansive.  The veteran was 
preoccupied with paranoid persecutory and grandiose 
delusions.  There were ideas of reference, and the veteran 
reported auditory and visual hallucinations.  Memory and 
concentration were impaired, intellect was average, insight 
was absent, and judgment was compromised.  The examiner noted 
that the veteran became agitated and abusive when provoked.  
Schizophrenia, undifferentiated type, active, was the Axis I 
diagnosis, and a GAF score of 20 was assigned.  Also, the 
examiner expressed the following opinion:

The veteran has severe occupational and 
social impairment, thought process 
disorder, and impaired concentration.  He 
has persecutory and grandiose delusions, 
auditory and visual hallucinations.  He 
has inappropriate behavior, accusing, and 
accosting strangers in public.  In my 
opinion, the veteran is unemployable due 
to his mental disorder.

In a November 1998 rating decision, the RO granted a total 
(100 percent) rating for the service-connected schizophrenia, 
effective from February 18, 1998.

In a January 1999 statement, the veteran's representative 
requested an earlier effective date for the grant of a total 
rating for schizophrenia, but the RO denied the claim in the 
rating decision hereby on appeal dated in February 1999.

At the May 2000 Travel Board Hearing, the veteran confirmed 
that, in 1996, he had worked four hours a day, but explained 
that he "took every day I could off 'cause I was paranoid 
about the customers" and about work, and he did not want to 
"be out in the aisle with something coming out of my head 
that I didn't think I was making."  He also testified that 
his mother had said that he had to work, and would not let 
him sit at home.  At work, he said he was "shifted around a 
lot," and many times he would pull up in the parking lot, 
ready for work, and would just turn around and call in sick 
from a pay phone because he was "afraid to go in there."  
He said his doctor made him quit his last job as he did not 
want the veteran to interact with the public because of the 
comments he'd make.  He further stated that he had had a 
girlfriend who had died less than two years before the 
hearing.  Regarding medication, he said that he got an 
injection every two weeks, and took "nine pills" every 
night, which left him "dead out" and enabled him to sleep 
for 12 hours and kept him calm during the day, "when it 
works."

Evidence received from the Social Security Administration 
(SSA) pursuant to the Board remand of December 2000 reveals 
that the veteran has been considered disabled for SSA 
purposes since January 15, 1998, on account of his primary 
diagnosis of paranoid schizophrenia "and other functional 
psychotic disorders."  This determination was made based on 
the SSA's review of statements from the veteran, VA medical 
records, and a March 1998 private mental status examination 
report.  This report confirms the veteran's delusional 
thinking, his industrial impairment, his "quite limited" 
social life, and the facts that his "severe thought disorder 
... has been present for the past several years and impacts all 
areas of his life, work performance, personal relationships 
and health," and that previous treatment has only been 
marginally successful "since even with medication he appears 
to be engaging in ongoing psychotic process."  The 
subscriber of this report rendered a DSM-IV diagnosis of 
severe schizophrenia, paranoid type, and opined that the 
veteran's schizophrenia "is one that is most likely to 
persist over the long term precluding his ability to obtain 
and maintain gainful employment in other than a severely and 
strictly supervised setting."

In support of the veteran's contentions on appeal, his 
representative has argued, in essence, as reflected in the 
transcript of the May 2000 Travel Board Hearing and the 
Appellant's Brief of July 2002 that, based on the medical 
evidence of record, as reviewed pursuant to a VA General 
Counsel Opinion rendered in September 1998 and VA regulation, 
the veteran is entitled to have his total rating for 
schizophrenia made retroactive at least a year prior to the 
receipt by the RO of his increased rating claim, that is, 
back to 1996.


Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, currently codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  The VCAA 
is applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is therefore 
applicable to the claim on appeal.
 
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to most claims filed before that date but 
not decided by the VA as of that date.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim of 
entitlement to an effective date earlier than February 18, 
1998, for an award of a 100 percent schedular rating for 
chronic schizophrenia.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159); and 
the recent decision of Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

In this particular case, the record shows that throughout the 
pendency of this appeal, the RO has kept the veteran informed 
of its actions to develop the record, of the need for him to 
submit specific types of competent evidence that will 
substantiate his claim for an earlier effective date, and of 
the specific reasons for denying his claim.  The veteran has 
been provided an opportunity to provide oral testimony before 
the undersigned, which he did, in May 2000, and he was 
advised, by letter dated on January 23, 2002, of VA's re-
defined duties to assist and notify under the VCAA, of the 
evidence that the RO had recently obtained pertaining to his 
claim, and of the need for him to submit, or identify, 
additional pertinent medical evidence that would warrant an 
earlier effective date.  The veteran was reminded in that 
letter that, VA's duty to assist notwithstanding, it was 
still his responsibility to make sure that any additional 
records still missing from the file were received by the RO.

Additionally, it is noted that, more recently, by letter 
dated on July 8, 2002, the veteran was again given an 
opportunity to send to the Board any additional evidence 
pertinent to his claim not yet of record.  The veteran's 
representative's Appellant's Brief of July 2002 is construed 
as the veteran's response that he has no additional evidence 
or argument to submit, and it is further noted that the 
veteran has not identified any additional evidence pertinent 
to his claim that has yet to be secured.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  


Legal analysis

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of examination or hospitalization 
by VA or uniformed services will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
38 C.F.R. § 3.157.  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA 
fails to forward an application form to the claimant after 
receipt of an informal claim, then the date of the informal 
claim must be accepted as the date of claim for purposes of 
determining an effective date.  Servello, 3 Vet. App. at 200.

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o)(1)-(2); Harper v. Brown, 10 Vet. App. 125 (1997).  
In Harper, it was noted that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable.  Id.  In Harper the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims, hereinafter referred to as 
"the Court") further noted that the phrase "otherwise, 
date of receipt of claim" in 38 C.F.R. § 3.400(o)(2) 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (the Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2.  

In the present case, since the veteran filed his claim for an 
increased rating in August 1997, the schedular criteria for 
rating mental disorders that have been in effect since 
November 1996 are of application.  According to these 
criteria, a total rating would be warranted if there were 
evidence of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9203 (2001).

VA regulation further requires that, when evaluating a mental 
disorder, the rating agency consider the frequency, severity, 
and duration of a claimant's psychiatric symptoms, the length 
of remissions, and the veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2001).

Also, it is noted that, insofar as the one-year period 
immediately preceding the veteran's 1997 filing of his claim 
for an increased rating includes a period of time during 
which the "old" rating criteria for evaluating mental 
disorders were in effect (specifically, the period of time 
between August and November 1996), and being the veteran 
entitled to have his claim for a higher rating reviewed under 
the set of rating criteria that is the most beneficial for 
him, the Board has also considered, in its determination of 
whether a total rating was warranted prior to February 18, 
1998, the rating criteria that were in effect prior to 
November 1996.  Specifically, it is noted that, under the 
rating criteria in effect prior to the November 1996 
amendments, a total rating was warranted if the service-
connected schizophrenia was shown to be productive of active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  See 38 C.F.R. § 4.132, Part 4, 
Diagnostic Code 9203 (1996).  The pre-November 1996 
regulations also cautioned against underevaluating an 
emotionally sick veteran with a good work record, and 
mandated that the entire disability picture be considered in 
evaluating the degree of impairment resulting from a service-
connected mental disorder.  See 38 C.F.R. § 4.130 (1996).

In Hazan v. Gober, 10 Vet. App. 511, 520 (1997), the Court 
opined that all evidence in a case should be considered when 
deciding when a rating increase was "ascertainable" under 
38 U.S.C.A. § 5110 (b)(2).

In September 1998, VA's Office of the General Counsel 
(hereinafter referred to as "GC") explored the legislative 
history of 38 U.S.C.A. § 5110(b)(2) and noted that this 
provision was added in order to permit retroactive payment of 
increased compensation from the date of the increase in 
disability up to one year, when that date is ascertainable, 
and was intended by Congress to provide additional disability 
compensation up to one year retroactive to the date on which 
the event establishing entitlement to additional benefits 
occurred, i.e., the date on which the increase in disability 
occurred.  With regard to the regulatory history of 38 C.F.R. 
§ 3.400(o)(2), VA's GC noted that this section was added to 
permit payment of increased disability compensation 
retroactively to the date the evidence established the 
increase in the degree of disability had occurred, and that 
it was intended to be applied in those instances where the 
date of increased disablement could be factually ascertained 
with a degree of certainty, and was not intended to cover 
situations where there was no evidence of entitlement to an 
increased evaluation prior to the date of the claim.  The GC 
concluded that, where a veteran submitted a claim alleging an 
increase in disability within one year prior to VA's receipt 
of the claim, and medical evidence subsequently substantiated 
the increase in disability, the effective date of the award 
of increased disability compensation was the date as of which 
it was ascertainable, based on all the evidence of record, 
that the increase occurred.  See VAOPGCPREC 12-98 (September 
23, 1998).

In the present case, the veteran does not dispute the date of 
the receipt by the RO of his claim for an increased rating 
for schizophrenia (August 26, 1997), but essentially contends 
that the November 1998 grant of a total schedular rating for 
his service-connected schizophrenia should have been made 
effective back to 1996 because the medical evidence in the 
file, particularly the report of his VA mental disorders 
examination of August 12, 1996, shows that, as of August 12, 
1996, his schizophrenia already rendered him totally 
disabled.  The RO has reached a different determination, 
finding that February 18, 1998, was the earliest date when 
the record showed entitlement to a 100 percent rating for 
schizophrenia.

It is again noted that, since the veteran did not appeal the 
October 1996 rating decision which granted a 70 percent 
rating, that rating decision is final.  That rating action 
considered the findings from the August 1996 VA examination 
and concluded that a rating greater than 70 percent was not 
warranted.  

It is also noted that the August 12, 1996, VA mental 
disorders examination report does not fall within the one-
year period immediately preceding the veteran's filing of his 
claim for an increased rating in 1997.  Still the Board has 
reviewed that evidence, along with the entire evidence in the 
record, in accordance with the Court's holding in Hazan, in 
order to determine whether it was factually ascertainable 
that the veteran's schizophrenia rendered him totally 
disabled anytime within that one-year period.

The claims folder reflects that the veteran has a long-
standing schizophrenic illness that has received substantial 
medical treatment over the years.  During an April-June VA 
hospitalization, the veteran was admitted on a temporary 
commitment from the County after threatening to burn his 
house and kill his family.  August 1984 and July 1985 VA 
examination reports reflect diagnoses of schizophrenia by 
history only.  A July 1993 examination report reflects that 
schizophrenia was severe and active.  The August 1996 VA 
mental disorders examination report reveals an individual who 
was severely impaired due to his schizophrenia.  However, the 
veteran was noted to still be working, to be alert and 
oriented in the three spheres, to have a conventional 
appearance, and to have no signs of suicidal or homicidal 
ideations.  He also had no cognitive deficits and an adequate 
judgment.

The VA outpatient medical records that were produced between 
August 12, 1996, and February 17, 1998, confirm the fact that 
the veteran's schizophrenia remained severe, but do not 
reflect a significant change.  The arguments by the veteran 
and his representative  that the service-connected 
schizophrenia already rendered him totally disabled as of 
August 1996 are acknowledged.  However, neither individual 
has shown, nor claimed, that he is a medical expert.  Thus, 
while they, as every other lay person, are competent to 
provide an account of the veteran's symptoms, they cannot 
render medical opinions because, as noted by the Court, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge."  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the Board is of the opinion that this 
evidence is not sufficient to factually show that the veteran 
had an increase in his schizophrenia rendering him totally 
disabled at any time prior to February 18, 1998.  

Regarding the question of whether the medical evidence shows 
an increase in disability greater than 70 percent prior to 
the one-year period immediately preceding the filing of the 
increased claim of August 26, 1997, the Board again notes 
that, in VAOPGCPREC 12-98, the VA General Counsel cited the 
Harper decision and noted that the phrase "otherwise, date 
of receipt of claim" in 38 C.F.R. § 3.400(o)(2) provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  See VAOPGCPREC 12-98.  
Thus, with consideration of the applicable regulations, the 
Harper case, and VAOPGCPREC 12-98, the Board notes that 
assuming, without conceding, that there was medical evidence 
in the file showing that an increase in the veteran's 
schizophrenia was factually ascertainable more than a year 
prior to August 26, 1997, the date of receipt of the claim, 
an earlier effective date could not be assigned as the 
increase in disability was not ascertainable within one year 
prior to the receipt of the claim for an increase.  
Therefore, the effective date of the claim would be governed 
by the later of the date of increase or the date the claim is 
received, as provided in 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(o)(1).  In the present case, the later of both dates 
is the date when the increase was shown by the record to have 
occurred (February 18, 1998).

Turning to the question of whether in this case the veteran 
submitted an informal claim prior to August 1997, the Board 
finds that he did not under § 3.155 because no communication 
was filed prior to August 1997 indicating the veteran's 
intent to apply for an increased rating for his service-
connected schizophrenia.  An informal claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal).  With regard to the VA 
medical records reflecting treatment for the veteran's 
schizophrenia following the 1996 rating action and prior to 
the claim for increase in August 1997, as previously 
discussed, these records do not show that it was factually 
ascertainable that an increase in disability showing total 
disablement had occurred.  Thus, even if any of the treatment 
records could be construed as an informal claim, pursuant to 
38 C.F.R. § 3.157, there was no basis for establishing an 
effective date earlier than February 18, 1998, for a higher 
rating.

In conclusion, the Board finds that the evidence does not 
factually show that an increase in the veteran's 
schizophrenia occurred prior to February 18, 1998.  
Therefore, pursuant to Harper, 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) do not provide a basis for assigning 
an earlier effective date.  VA is bound under the controlling 
statute and regulations, which provides no basis for the 
award of an effective date earlier than February 18, 1998.  
Thus, the preponderance of the evidence is against the 
veteran's claim, and the claim must be denied.


ORDER

An effective date earlier than February 18, 1998, for an 
award of a 100 percent schedular rating for chronic 
schizophrenia, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

